            Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 1 of 10



                                                 THE HONORABLE BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8
     Jo Anna Lang, PR of the estate Dick Lang, Wife
 9
     and Husband, adoptive parents of C.L., a minor Case No.: 3:20-cv-05057
10   child and R.L., a minor child, Jo Anna Lang,
     guardian ad litem, for C.L. and R.L.,,          DEFENDANTS KIMBERLEY COPELAND,
11                                                   MD, AND LEGACY SALMON CREEK
                            Plaintiffs,              MEDICAL CENTER’S RESPONSE TO
12                                                   [DKT. 33] PLAINTIFF’S CROSS-MOTION
             v.                                      AND REPLY IN SUPPORT OF [DKT. 30]
13
                                                     MOTION TO DISMISS UNDER FRCP
14   STATE OF WASHINGTON, DEPARTMENT 12(b)(6)
     OF SOCIAL AND HEALTH SERVICES,
15   (DSHS) CHILD PROTECTIVE SERVICES,               NOTED FOR CONSIDERATION:
     (CPS), Kaytena Gonzalez, individually and       September 4, 2020
16   MARK AUSTIN GONZALEZ and as a marital
     community, Pamela Williams, individually, and
17
     Alan Robert Evans individually and as a marital
18   community, Jennifer White and John DOE
     White individually and as a marital community,
19   Laura Caruso, John Doe Caruso, individually
     and as a marital community; Sarah Coshow, and
20   JOHN DOE Coshow, individually and as a
     marital community, Janelle E. Redmond and
21
     JOHN DOE Redmond, individually and as a
22   marital community, Larraine Martinez, and
     JOHN DOE Martinez, individually and as a
23   marital community, Beth A. Kutzera, and JOHN
     DOE Kutzera, individually and GLENN T.
24
      DEFENDANTS KIMBERLEY COPELAND,                        FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                           ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                          1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                    Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                      p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 1
              Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 2 of 10



     KUTZERA as a marital community, J. Aaron
 1
     Merino, and JOHN DOE Merino; Jaimee
 2   Scheffler, individually and JOHN DOE
     Scheffler as a marital community, And,
 3   Office of the Attorney General, State Agency,
     Danial Hsieh, AAG
 4   And,
     Vancouver Police Department,
 5
     And,
 6   Cowlitz County Sheriff's Department,
     And,
 7   Eimiko Murlin and Jeff Ian Murlin, individually
     and as a marital community, were foster parents
 8   of C.L,
     And,
 9
     Steve Vallembois, Jimmy Howard, Foster
10   Parents for R.L., Individually,
     And,
11   Court Appointed Special Advocate, CASA, its
     agent Kathy A. Shirilla,
12   And,
     Kimberly Copeland, MD, Legacy Salmon Creek
13
     Medical Center,
14
                              Defendants.
15

16

17       1. Introduction

18           Plaintiffs purport to have filed a “Cross-Motion” and “Response” to Defendants Dr. Kimberley

19   Copeland’s and Legacy Salmon Creek Medical Center’s Motion to Dismiss for Failure to State a Claim

20   (“Defendants’ Motion”) (Dkt. 30) on August 25, 2020. See Dkt. 33. However, Dr. Copeland’s name or

21   actions allegedly at issue are completely absent from Plaintiffs’ brief. (Dkt. 33.) In actuality, Plaintiffs

22   have failed to file anything in response to Defendant Dr. Copeland’s Motion to Dismiss for Failure to

23   State a Claim by Monday, August 31, 2020, the deadline established by local rule. LCR 7(d)(3).

24
      DEFENDANTS KIMBERLEY COPELAND,                                     FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                        ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                       1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                                 Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                   p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 2
             Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 3 of 10




 1   Nonetheless Plaintiff’s own Cross-Motion for judgment based only on their own pleadings in an

 2   attempt to preemptively yield Rule 12(c) against Defendants, is also entirely improper and deficient

 3   with regard to Dr. Copeland. Again of note, nothing in a single docket to this suit has mentioned Legacy

 4   Salmon Creek Medical Center’s (“Legacy Medical”) alleged role in Plaintiffs’ claim. Defendants

 5   nonetheless reply in support of their Motion to Dismiss (Dkt. 30).

 6

 7       2. Plaintiffs Cannot Move for Judgment on the Pleadings Under FRCP 12(C).

 8           Procedurally, Plaintiffs cannot move for judgment on the pleadings under FRCP 12(c) because

 9   there have been no pleadings besides their own Complaint and First Amended Complaint (FAC).

10   Motions under Rule 12(c) may be advanced only “[a]fter the pleadings are closed.” FRCP 12(c).

11   Pleadings are defined as complaints, third-party complaints, and answers to complaints, counterclaims,

12   and cross-claims. FRCP 7(a)(1)-(7). By definition, a Rule 12(b)(6) motion is not a pleading. Id. For this

13   reason, a plaintiff may not seek judgment on the pleadings before a defendant files an answer. Poliquin

14   v. Heckler, 597 F. Supp. 1004, 1006 (D. Me. 1984) (“the pleadings are not closed until after the

15   defendant has filed an answer,” meaning plaintiff cannot invoke Rule 12(c) until then). A plaintiff has

16   the option of seeking default against a defendant who “has failed to plead or otherwise defend,” FRCP

17   55(a), but a Rule 12(b)(6) motion is an accepted way of “defend[ing]” that precludes a plaintiff from

18   seeking default. See Havensight Capital LLC v. Nike, Inc., 891 F.3d 1167, 1169 (9th Cir. 2018)

19   (affirming Rule 11 sanctions against attorney who attempted to seek default multiple times after

20   defendant filed Rule 12(b)(6) motion). As of today, no defendant has filed an answer pleading, meaning

21   that Plaintiff is unable at this stage to seek judgment on the pleadings against any defendant.

22           Consequently, Plaintiff’s brief (Dkt. 33) can only—at best—properly be treated as a response to

23   Defendants’ Motion to Dismiss. Even then, Plaintiff’s brief does not function as a response to

24
      DEFENDANTS KIMBERLEY COPELAND,                                   FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                      ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                     1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                               Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                 p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 3
             Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 4 of 10




 1   Defendants’ Motion (Dkt. 30) in any way except by token reference to Docket 30 in the ECF filing

 2   website, and by a generalized reference to “defendants” in each heading of their Reply to City of

 3   Vancouver’s Motion to Dismiss. (See Dkt. 33.) The caption and content of Plaintiff’s brief (Dkt. 33)

 4   fail entirely to mention Dr. Copeland or any aspect of Dr. Copeland’s purported role in this suit—let

 5   alone address the substance of Dr. Copeland’s Motion or make any reference to the claim contained in

 6   the FAC.

 7

 8       3. In a Properly Filed 12(C) Motion by a Plaintiff Against a Defendant, All Factual

 9           Allegations in All the Pleadings Must Be Treated as True, and Reasonable Inferences

10           Must Be Drawn in Favor of the Defendant.

11           In the hypothetical case that this were a properly filed 12(c) that mentioned Dr. Copeland in any

12   way, Plaintiffs further misstate the law as applied in Rose v. Chase Bank USA, NA, 513 F.3d 1032 (9th

13   Cir. 2008) by proposing that the Court is required to accept all allegations in Plaintiffs’ Complaint as

14   true for purposes of Plaintiffs’ own motion. (Dkt. 33 at 4.) Rose v. Chase Bank USA merely applies the

15   ordinary rule that a Plaintiff’s well-pleaded allegations are accepted as true for purposes of a

16   defendant’s Rule 12(c) motion. Rose, 513 F.3d at 1036. This, as the Ninth Circuit has explained for

17   years, is the same standard applied by a court when presented with a Rule 12(b)(6) motion. Harris v.

18   County of Orange, 682 F.3d 1126, 1131 (9th Cir. 2012); Dworkin v. Hustler Magazine Inc., 867 F.2d

19   1188, 1192 (9th Cir. 1989). It is well established that a court confronted with a Rule 12(b)(6) or Rule

20   12(c) motion must accept the truth of all factual allegations and reasonable inferences in the pleadings

21   and must construe those allegations and inferences in the light most favorable to the non-moving party.

22   Adams v. Johnson, 355 F.3d 1179, 1181 (9th Cir. 2004). Thus, in a properly filed 12(c) motion by a

23

24
      DEFENDANTS KIMBERLEY COPELAND,                                    FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                       ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                      1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                                Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                  p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 4
              Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 5 of 10




 1   plaintiff against a defendant, all factual allegations in all pleadings must be treated as true, and

 2   reasonable inferences must be drawn in favor of the defendant.

 3           On the other hand, in considering Plaintiffs’ brief as a Reply to Defendants’ Motion, conclusory

 4   allegations of law and unwarranted inferences are insufficient to defeat Defendants’ properly filed

 5   Motion to Dismiss under Rule 12(b)(6). Id. With their scant token reference to Dkt. 30, and their use of

 6   the word “defendants” in their Response headings, Plaintiffs have offered nothing more than conclusory

 7   allegations of law and unwarranted inferences against Dr. Copeland, which means that Plaintiffs have

 8   failed to defeat Defendants’ Motion to Dismiss.

 9

10       4. Plaintiffs Have Implicitly Conceded That There is No Viable § 1983 Claim Against Dr.

11           Copeland.

12           In surveying the facts contained in the Plaintiffs’ FAC and attached exhibits, it is beyond

13   reasonable to infer that Dr. Copeland acted well within law and reason during her single examination of

14   R.L. Plaintiff has again provided no facts to even suggest that Dr. Copeland violated the Fourth

15   Amendment, substantive due process, or procedural due process rights of the Plaintiffs. Further, as

16   articulated by Co-Defendant City of Vancouver’s Reply (Dkt. 36), Plaintiffs’ FAC falls far short of

17   what is necessary to adequately allege an equal protection claim against Dr. Copeland. (Dkt. 36. 10:14-

18   19.) Simply because a recitation of the law shows that a constitutional violation can in theory be

19   alleged, does not mean that it has been properly alleged.

20           Nonetheless, assuming that Dr. Copeland violated Plaintiffs’ constitutional rights (which she

21   did not), Plaintiffs have once again failed to show that Dr. Copeland was a state actor who acted under

22   color of law when she examined R.L. to provide an independent opinion. Plaintiffs have again failed to

23   show that Dr. Copeland was acting under color of law during an alleged violation of Plaintiff’s

24
      DEFENDANTS KIMBERLEY COPELAND,                                     FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                        ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                       1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                                 Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                   p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 5
              Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 6 of 10




 1   constitutional rights. And even if Plaintiffs had shown that Dr. Copeland had violated Plaintiffs’

 2   constitutional rights under color of law, Dr. Copeland would still be entitled to qualified immunity. (For

 3   judicial economy, see Defendants’ Motion in Dkt. 30 for legal authority and argument on Plaintiffs’

 4   § 1983 assertions against Dr. Copeland and Legacy Medical, as Plaintiffs have provided no new

 5   argument or facts on these issues.) Plaintiffs have completely failed to allege facts to establish these

 6   essential elements of a claim under § 1983 and have thus implicitly conceded that there is no viable

 7   § 1983 claim against Dr. Copeland or Legacy Medical.

 8

 9       5. All State Law Actions in Plaintiffs’ Claim Are Barred.

10           As Co-Defendant City of Vancouver sufficiently stated in its own Reply (Dkt. 36), Plaintiffs do

11   not anywhere dispute that they failed to serve process on any defendant within 90 days of filing the

12   complaint. This means the statute of limitations continued to run on all state law claims long after

13   Plaintiffs filed their complaint on January 21, 2020. RCW 4.16.170. Plaintiffs’ state law claims against

14   all defendants are time barred for the reasons stated in the City of Vancouver’s Motion to Dismiss, and

15   Plaintiffs do not attempt to dispute this. Thus, as far as Plaintiffs now intend to retroactively include Dr.

16   Copeland as a defendant to their scattershot state causes of action, Plaintiffs’ state actions are barred.

17

18       6. Plaintiffs’ federal claim against Dr. Copeland should be dismissed because Plaintiffs failed

19           to timely serve Defendant Dr. Copeland.

20           Finally, Plaintiffs also do not in any way dispute that they failed to serve process on Dr.

21   Copeland within 90 days of filing as required by FRCP 4(m). Nor do Plaintiffs dispute having had

22   ample time to effect service. Thus, even if there were a viable § 1983 claim, Plaintiffs have implicitly

23

24
      DEFENDANTS KIMBERLEY COPELAND,                                     FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                        ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                       1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                                 Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                   p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 6
              Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 7 of 10




 1   conceded to this failure to properly serve Dr. Copeland. The federal claim against Dr. Copeland and

 2   Legacy should thus be dismissed pursuant to FRCP 12(b)(5).

 3

 4       7. Conclusion

 5           By omitting completely to mention of Dr. Copeland or Legacy in Plaintiffs’ brief (Dkt. 33),

 6   Plaintiffs have effectively failed to file anything in response to Defendant Dr. Copeland’s Motion to

 7   Dismiss for Failure to State a Claim (Dkt. 30). Plaintiff’s own motion for judgment on the pleadings

 8   under Rule 12(c), is neither proper nor applicable to Dr. Copeland. However, to the extent that

 9   Plaintiffs’ brief is considered to be applicable to Dr. Copeland and Legacy, based solely on the token

10   mention of “defendants,” Plaintiffs have still failed entirely to address the FAC’s failure to sufficiently

11   allege that Dr. Copeland committed a constitutional violation as a state actor acting under color of law,

12   or that qualified immunity would not have applied to her even if she had. Finally, no defendant was

13   served within 90 days of filing, which represents a failure to file any state law actions against Dr.

14   Copeland within the statute of limitations, and a failure to properly effect service of all federal actions

15   against Dr. Copeland. The Court should grant Defendants’ Motion and dismiss Dr. Copeland and

16   Legacy from this case entirely.

17

18           DATED this 2nd day of September, 2020.
                                               FAIN ANDERSON VANDERHOEF
19
                                               ROSENDAHL O’HALLORAN SPILLANE, PLLC
20

21                                                      By: s/Ketia B. Wick, WSBA #27219
                                                           Ketia B. Wick, WSBA #27219
22                                                         Attorney for Defendants Kimberly Copeland,
                                                           MD and Legacy Salmon Creek Medical
23
                                                           Center
24
      DEFENDANTS KIMBERLEY COPELAND,                                     FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                                        ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                                       1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                                 Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                                   p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 7
          Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 8 of 10



                                         701 Fifth Avenue, Suite 4750
 1
                                         Seattle, WA 98104
 2                                       p. 206-749-0094  f. 206-749-0194
                                         ketia@favros.com
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DEFENDANTS KIMBERLEY COPELAND,               FAIN ANDERSON VANDERHOEF
     MD, AND LEGACY SALMON CREEK                  ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                1301 A Street, Suite 900
     MEDICAL CENTER’S RESPONSE TO [DKT.           Tacoma, WA 98402
     33] PLAINTIFF’S CROSS-MOTION AND             p. 253-328-7800  f. 253-272-0386
     REPLY IN SUPPORT OF [DKT. 30] MOTION
     TO DISMISS UNDER FRCP 12(b)(6) - 8
            Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 9 of 10



                                    CERTIFICATE OF SERVICE
 1

 2          I declare under penalty of perjury of the laws of the State of Washington that on the
 3   date below a copy of the foregoing document was forwarded for service upon counsel of record
 4   as follows:
 5
      Counsel for Plaintiff                                              ☐ Regular U.S. Mail
 6    Kevin L. Johnson, WSBA #24784                                      ☐ Facsimile
      Kevin L. Johnson, P.S.                                             ☐ ABC Legal Messenger
 7    Attorney & Counselor at Law                                         E-mail/ ECF
      1405 Harrison Ave NE, Suite 204
 8    Olympia, WA 98502
 9
      Ph: (360) 753-3066
      kevinjohnson230@gmail.com
10
      Counsel for Defendant Cowlitz County Sheriff’s Office              ☐ Regular U.S. Mail
11    Patrick McMahon. WSBA #18809                                       ☐ Facsimile
      Carlson & McMahon PLLC                                             ☐ ABC Legal Messenger
12    715 Washington Street                                               E-mail/ ECF
13    PO Box 2965
      Wenatchee, WA 98807
14    Ph: (509) 662-6131
      Fax: (509) 663-0679
15    patm@carlson-mcmahon.org
16
      Counsel for Defendants Laura Caruso, Child Protective              ☐ Regular U.S. Mail
17    Services, Sarah Coshow, Department of Social and Health            ☐ Facsimile
      Services, Kaytena Gonzalez, Mark Austin Gonzalez, Jimmy            ☐ ABC Legal Messenger
18    Howard, Danial Hsieh, Beth A Kutzera, Larraine Martinez, J          E-mail/ ECF
      Aaron Merino, Eimiko Murlin, Jeff Ian Murlin, Janelle E
19    Redmond, Jaimee Scheffler, State of Washington, Steve
      Vallembois, and Jennifer White
20
      Pamela E. Glazner, WSBA #56495
21    Assistant Attorney General
      Office of the Attorney General
22    800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
23    Pamela.Glazner@atg.wa.gov
24
      DEFENDANTS KIMBERLEY COPELAND,                            FAIN ANDERSON VANDERHOEF
      MD, AND LEGACY SALMON CREEK                               ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                              1301 A Street, Suite 900
      MEDICAL CENTER’S RESPONSE TO [DKT.                        Tacoma, WA 98402
      33] PLAINTIFF’S CROSS-MOTION AND                          p. 253-328-7800  f. 253-272-0386
      REPLY IN SUPPORT OF [DKT. 30] MOTION
      TO DISMISS UNDER FRCP 12(b)(6) - 9
          Case 3:20-cv-05057-BHS Document 37 Filed 09/02/20 Page 10 of 10



     Counsel for Defendant City of Vancouver (Vancouver Police       ☐ Regular U.S. Mail
 1
     Department)                                                     ☐ Facsimile
 2   Daniel G. Lloyd, WSBA #34221                                    ☐ ABC Legal Messenger
     Assistant City Attorney                                          E-mail/ ECF
 3   City Attorney’s Office Vancouver, Washington
     PO Box 1995
 4   Vancouver, WA 98668-1995
     dan.lloyd@cityofvancouver.us
 5

 6

 7        Signed at Seattle, Washington this 2nd day of September, 2020.

 8
                                              /s/Alisha P. Chand
 9
                                              Alisha Chand, Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DEFENDANTS KIMBERLEY COPELAND,                          FAIN ANDERSON VANDERHOEF
     MD, AND LEGACY SALMON CREEK                             ROSENDAHL O'HALLORAN SPILLANE, PLLC
25                                                           1301 A Street, Suite 900
     MEDICAL CENTER’S RESPONSE TO [DKT.                      Tacoma, WA 98402
     33] PLAINTIFF’S CROSS-MOTION AND                        p. 253-328-7800  f. 253-272-0386
     REPLY IN SUPPORT OF [DKT. 30] MOTION
     TO DISMISS UNDER FRCP 12(b)(6) - 10
